Case 7:19-cv-03389-KMK Document 1-1 Filed 04/16/19 Page 1 of 19




          EXHIBIT A
  FILED: ORANGE COUNTY CLERK 03/14/2019 12:32 PM                                                                                               INDEX NO. EF001975-2019
  NYSCEF DOC. NO. Case
                  1                  7:19-cv-03389-KMK Document 1-1 Filed 04/16/19 Page 2 of 19
                                                                                   RECEIVED  NYSCEF: 03/14/2019




                 SUPREME
                 SUPREME             COURT
                                     COURT    OF
                                              OF THE
                                                   THE STATE
                                                          STATE      OF NEW
                                                                     OF   NEW YORK
                                                                              YORK
                 COUNTY
                 COUNTY          OF    ORANGE
                                 OF ORANGE
                 LIBA
                 LIBA      STESSEL,
                           STESSEL,      on behalf of
                                         on behalf      herself and
                                                    of herself    and others
                                                                       others

                 similarly
                 similarly    situated
                              situated
                                                       Plaintiff,
                                                       Plaintiff,                                                   Index
                                                                                                                    Index No.
                                                                                                                          No.


                                                                                                                     SUMMONS
                                                                                                                     SUMMONS
                                                  -against-
                                                  -against-

                 FORSTER
                 FORSTER   & GARBUS
                           & GARBUS    LLP,
                                       LLP,    CAPITAL
                                               CAPITAL      ONE BANK
                                                            ONE BANK
                 and BULLDOG
                 and BULLDOG   PROCESS
                               PROCESS      SERVICE,
                                            SERVICE,      LLC,
                                                          LLC,
                                              Defendants,
                                              Defendants,




                 _____________________




                 To the above
                 To the above named
                              named Defendant(s):
                                    Defendant(s):


                             YOU
                             Y O U           A
                                             ARE R E       H    E R E B Y
                                                           HEREBY                    S U M M O N E D to
                                                                                     SUMMONED                        to answer
                                                                                                                         answer      the complaint
                                                                                                                                     the  complaint

                 in   this action
                 in this     action     and
                                        and to to serve
                                                   serve    a copy
                                                               copy     of
                                                                        of your
                                                                             your    answer
                                                                                     answer      on
                                                                                                 on thethe Plaintiffs
                                                                                                            Plaintiff's      Attorney(s) within
                                                                                                                             Attorney(s)         within

                 20
                 20 days
                       days after
                               after    the
                                        the service
                                              service     of  this summons,
                                                          of this   summons,           exclusive
                                                                                       exclusive        of
                                                                                                        of the
                                                                                                           the   day
                                                                                                                 day     of
                                                                                                                         of  service
                                                                                                                             service     (or
                                                                                                                                         (or   within
                                                                                                                                               within   30
                                                                                                                                                        30

                 days
                 days after
                          after thethe service
                                         service     is
                                                     is complete
                                                         complete        if  this summons
                                                                         if this   summons          is  not personally
                                                                                                    is not   personally delivered
                                                                                                                               delivered       to you
                                                                                                                                               to   you
                 within
                 within      the
                             the State
                                    State of     New York).
                                            of New       York).       In
                                                                       In case
                                                                            case of     your failure
                                                                                    of your     failure    to
                                                                                                           to appear
                                                                                                                appear      or
                                                                                                                            or answer,
                                                                                                                                answer,      judgment
                                                                                                                                             judgment

                 will
                 will    be   taken against
                         be taken       against     you by
                                                    you    by default
                                                                default      for
                                                                             for the
                                                                                  the relief
                                                                                        relief    demanded
                                                                                                  demanded          in
                                                                                                                    in the
                                                                                                                        the complaint.
                                                                                                                              complaint.


                 The
                 The basis
                     basis of
                           of the venue designated
                              the venue designated is
                                                   is Plaintiffs
                                                      Plaintiff's address.
                                                                  address.




                 Dated:
                 Dated: March
                        March 14,
                              14, 2019
                                  2019


                 Edward
                 Edward       B.
                              B. Geller,
                                   Geller,     Esq.,
                                               Esq.,    P.C.,
                                                        P.C.,    Of
                                                                 Of Counsel
                                                                    Counsel to
                                                                            to
                 M.
                 M. Harvey
                       Harvey      Rephen
                                   Rephen       &
                                                & Associates,
                                                     Associates,     P.C.
                                                                     P.C.                          Forster
                                                                                                   Forster  & Garbus
                                                                                                            & Garbus   LLP
                                                                                                                       LLP
                 Attorney
                 Attorney      for
                               for   Plaintiff
                                     Plaintiff                                                    Defendant
                                                                                                  Defendant
                 15
                 15 Landing
                      Landing       Way
                                    Way                                                           60  Motor Parkway
                                                                                                  60 Motor   Parkway
                 Bronx,
                 Bronx,     New York
                            New     York       10464
                                               10464                                              Comrnack, NY
                                                                                                  Commack,    NY 11705
                                                                                                                     11705

                 Tel:(914     )4 73-6783
                 Tel:(914)473-6783
                                                                                                   Capital
                                                                                                   Capital   One
                                                                                                             One Bank
                                                                                                                   Bank

                  Bulldog Process
                  Bulldog  Process    Service,
                                      Service, LLC
                                               LLC                                                 Defendant
                                                                                                   Defendant

                  Defendant
                  Defendant                                                                         1680
                                                                                                    1680 Capital
                                                                                                           Capital  One   Drive
                                                                                                                    One Drive
                         28*
                  118 E. 28 th St.,
                  118 E.       St., Ste.
                                    Ste. 307
                                          307                                                       McLean, VA
                                                                                                    McLean,      VA 22102
                                                                                                                       22102

                  New York,
                  New  York, NYNY      10016
                                       10016




Filed
Filed in Orange
         Orange County
                County      03/14/2019
                            03/14/2019 12:32:35
                                       12:32:35 PM
                                                PM $0.00
                                                   $0.00                         Bk: 15135
                                                                                 Bk:    of 18 Pg:
                                                                                      5135    Pg: 746
                                                                                                  746               Index:#
                                                                                                                    Index: # EF001975-2019
                                                                                                                             EF001975-2019                   Clerk:
                                                                                                                                                             Clerk: DK
                                                                                                                                                                    DK
FILED: ORANGE COUNTY CLERK 03/14/2019 12:32 PM                                                             INDEX NO. EF001975-2019
NYSCEF DOC. NO. 1Case                  7:19-cv-03389-KMK Document 1-1 Filed 04/16/19 Page 3 of 19
                                                                                      RECEIVED  NYSCEF: 03/14/2019




          SUPREME COURT
          SUPREME COURT OF THE
                        OF THE STATE
                               STATE OF
                                     OF                                    NEW YORK
                                                                           NE\V YORK
          COUNTY
          COUNTY                OF ORANGE
                                OF ORANGE
          ..-------------..----..___________---____......-X
          -----------------·---------------------------------------------X
          LIDA
          LIBA    STESSEL,
                  STESSEL,       on behalf
                                 on  behalf ofof herself
                                                 herself                                    Index
                                                                                            Index No.: ·
                                                                                                  No.:
          and
          and others
               others  similarly
                       similarly    situated,
                                    situated,


                                                              Plaintiff,
                                                              Plaintiff,


                                        -against-
                                        -against-                                           CLASS
                                                                                            CLASS ACTION
                                                                                                  ACTION COMPLAINT
                                                                                                         COMPLAINT


                                                                      Defendants
                                                                      Defendants




          FORSTER
          FORSTER  &
                   & GARBUS
                      GARBUS  LLP,
                              LLP,
          CAPITAL
          CAPITAL  ONE BANK
                   ONE  BANK and
                             and
           BULLDOG
           BULLDOG   PROCESS
                     PROCESS SERVICE,
                             SERVICE, LLC
                                      LLC
          -----------·-----------------------------X
          ----------------------------------------                                 -----X



                         Plaintiff LIDA
                         Plaintiff LIBA STESSEL
                                        STESSEL ("Plaintiff'),
                                                ("Plaintiff"), by and
                                                               by and through
                                                                      through her
                                                                              her attorneys,
                                                                                  attorneys, M.
                                                                                             M. Harvey
                                                                                                Harvey Rephen
                                                                                                       Rephen



          &
          & Associates,
            Associates, P.C.,by Edward
                        P.C.,by Edward B.
                                       B. Geller,
                                          Geller, Esq.,
                                                  Esq., P.C., Of
                                                        P.C.,    Cowisel, as
                                                              Of Counsel, as and
                                                                             and for
                                                                                 for her
                                                                                     her Complaint
                                                                                         Complaint



          against
          against the Defendants FORSTER
                  the Defendants FORSTER &
                                         & GARBUS
                                           GARBUS LLP, CAPITAL
                                                  LLP, CAPITAL ONE BANK
                                                               ONE BANK &
                                                                        & BULLDOG
                                                                          BULLDOG


          PROCESS
          PROCESS SERVICE
                  SERVICE LLC
                          LLC (hereinafter
                              (hereinafter referred
                                           referred to as
                                                    to as Defendant(s)"),
                                                          Defendant(s)"), respectfully
                                                                          respectfully sets
                                                                                       sets forth,
                                                                                            forth,


         . complains
           complains and
                     and alleges,
                         alleges, upon infonnation and
                                  upon information and belief,
                                                       belief, the following:
                                                               the following:




                                                     INTRODUCTION/PRELIMINARY
                                                     INTRODUCTION/PRELIMINARY STATEMENT
                                                                              STATEMENT

                         I.
                         1.             Plaintiff
                                        Plaintiff brings this
                                                  brings this action
                                                              action on
                                                                     on her
                                                                        her own
                                                                            own behalf for
                                                                                behalf for damages and
                                                                                           darsages and declaratory
                                                                                                        declaratory and
                                                                                                                    and



          injunctive
          injunctive relief
                     relief arising
                            arising from the
                                    from the Defendant's
                                             Defeñdant's violation(s)
                                                         violation(s) of
                                                                      of §1692
                                                                         §1692 et
                                                                               et seq.
                                                                                  seq. of
                                                                                       of Title
                                                                                          Title 15
                                                                                                15 of
                                                                                                   of the United
                                                                                                      the United



          States
          States Code,
                 Code, commonly
                       commonly referred
                                referred to as
                                         to as the
                                               the Fair
                                                   Fair Debt
                                                        Debt Collections
                                                             Collections Practices
                                                                         Practices Act
                                                                                   Act ("FDCP
                                                                                       ("FDCPA"). A").



                                                                           PARTIES
                                                                           PARTIES. .

                         2.
                         2.             PlaintiffLIBA
                                        Plaintiff LIBA STESSEL
                                                       STESSEL is
                                                               is a resident
                                                                    resident of
                                                                             of the
                                                                                the State of NEW
                                                                                    State of NEW YORK,
                                                                                                 YORK, residing
                                                                                                       residing at 1
                                                                                                                at 1



          LEMBERG
          LEMBERG COURT,
                  COURT, UNIT
                         UNIT 202, MONROE,
                              202, MONROE, NY
                                           NY 10950.
                                              10950.




                                                                           2 of 18
FILED: ORANGE COUNTY CLERK 03/14/2019 12:32 PM                                                  INDEX NO. EF001975-2019
NYSCEF DOC. NO. 1Case     7:19-cv-03389-KMK Document 1-1 Filed 04/16/19 Page 4 of 19
                                                                         RECEIVED  NYSCEF: 03/14/2019




                     3.
                     3.    Defendant
                           Defendant FORSTER
                                     FORSTER &
                                             & GARB
                                               GARBUSUS LLP is a NEW
                                                        LLP is   NEW YORK
                                                                     YORK corporation
                                                                          corporation with
                                                                                      with an
                                                                                           an address
                                                                                              address



           at
           at 60
              60 MOTOR
                 MOTOR PARKWAY,
                       PARKWAY, COMMACK
                                COMMACK,, NY
                                          NY 11705.
                                             11705.



                     4.
                     4.   Defendant
                          Defadant  CAPITAL
                                    CAPITAL ONE BANK is
                                            ONE BANK is a VIRGINIA
                                                          VIRGINIA                  corporation
                                                                                    corporation with
                                                                                                with a corporate
                                                                                                       corporate



           headquarters
           headquarters address
                        address located
                                located at
                                        at 1680
                                           1680 CAPITAL
                                                CAPITAL ONE DRIVE,
                                                        ONE DRIVE, MCLEAN
                                                                   MCLEAN,  VA 22102.
                                                                          , VA 22102.



                     5.
                     5.    Defendant
                           Defendant BULLDOG
                                     BULLDOG PROCESS
                                             PROCESS SERVICE,
                                                     SERVICE, LLC
                                                              LLCis is aNEW
                                                                       a NEW YORK corporation with
                                                                             YORK corporation with


                                  286 th
           an address at
           an address at 118
                         118 EAST
                             EAST 28     Street,
                                         Street, Ste.
                                                 Ste. 307, New York,
                                                      307, New York, NY
                                                                     NY 10016.
                                                                        10016.


                                              "consumer"
                     6.
                     6.    The Plaintiff is
                           The Plaintiff is a "consumer" as
                                                         as the phrase is
                                                            the phrase is defined
                                                                          defined and
                                                                                  and used
                                                                                      used in
                                                                                           in the
                                                                                              the FDCP
                                                                                                  FDCPA A


           under
           under 15 use §1692a
                 15 USC §1692a (3).
                               (3).


                                                    collector"
                     7.
                     7.    The Defendant is
                           The Defendant is a "debt
                                              "debt collector" as
                                                               as the phrase is
                                                                  the phrase is defined
                                                                                defined and
                                                                                        and used
                                                                                            used in
                                                                                                 in the
                                                                                                    the FDCPA
                                                                                                        FDCPA


           under
           under 15
                 15 USC
                    USC §1692a
                        §1692a (6).
                               (6).



                                           ALLEGATIONS FOR CLASS
                                           ALLEGATIONS FOR CLASS ACTION
                                                                 ACTION


                     8.
                     8.    Plaintiff
                           Plaintiff brings this
                                     brings this action
                                                 action as
                                                        as a class
                                                             class action,
                                                                   action, pursuant to
                                                                           pursuant to Civil
                                                                                       Civil Practice
                                                                                             Practice Law
                                                                                                      Law and
                                                                                                          and



           Rules
           Rules 901, on
                      on behalf
                         behalf ofof herself
                                     herself and all
                                             and all persons/consumers,
                                                     persons/consumers, along
                                                                        along with
                                                                              with their
                                                                                   their süccessõrs-in-
                                                                                         successors-in-
                 901,


           interest,
           interest, who
                     who have
                         have received
                              received similar
                                       similar debt
                                               debt collection
                                                    collection notices and/or
                                                               notices and/or letters/communications
                                                                              letters/ccññminications from
                                                                                                      from



           Defendants
           Defendants which,
                      which, as
                             as alleged
                                alleged herein,
                                        herein, are
                                                are in
                                                    in violation
                                                       violation of
                                                                 of the
                                                                    the FDCPA,
                                                                        FDCPA, as
                                                                               as of the date
                                                                                  of the date of
                                                                                              of Plaintiff's
                                                                                                 Plaintiff s



           Complaint
           Complaint (the "Class"). Excluded
                     (the "Class"). Excluded from
                                             from the Class
                                                  the Class are
                                                            are the
                                                                the Defenilants
                                                                    Defendants herein,
                                                                                herein, and any person,
                                                                                        and any person,                .


           firm,
           firm, trust,
                 trust, corporation,
                        corporation, or
                                     or other
                                        other entity
                                              entity related
                                                     related to
                                                             to or
                                                                or affiliated
                                                                   affiliated with
                                                                              with the Defendants,
                                                                                   the Defendants, including,
                                                                                                   including,


           without
           without limitation,
                   limitation, persons who
                               persons who are
                                           are officers,
                                               officers, directors,
                                                         directors, employees,
                                                                    employees, associates
                                                                               associates or partners of
                                                                                          or partñêrs of



           Defendants.
           Defendants. Upon
                       Upon information and
                            information     belief, hundreds
                                        and belief, hundreds of persons have
                                                             of persons have received
                                                                             received debt collection
                                                                                      debt collection              ,


           notices
           notices and/or
                   and/or letters/communications
                          letters/communications from
                                                 from Defendants, which
                                                      Defendants, which violate
                                                                        violate various
                                                                                various provisions of
                                                                                        provisions    the
                                                                                                   of the



           FDCPA.
           FDCPA. ..

                     9.
                     9.    This
                           This Class
                                Class satisfies
                                      satisfies all the requirements
                                                all the requirements of
                                                                     of C.P  .L.R. 90
                                                                        C.P.L.R.   901 I for maintaining a class
                                                                                         for ms?ñtsining   class



           action.
           action.




                                                        3 of 18
FILED: ORANGE COUNTY CLERK 03/14/2019 12:32 PM                                                          INDEX NO. EF001975-2019
NYSCEF DOC. NO. 1Case          7:19-cv-03389-KMK Document 1-1 Filed 04/16/19 Page 5 of 19
                                                                              RECEIVED  NYSCEF: 03/14/2019




                      10.
                      10.      ,- The
                                  The Class
                                      Class is
                                            is so
                                               so numerous
                                                  numerous that joinder of
                                                           that joinder of all
                                                                           all members
                                                                               members is
                                                                                       is impracticable.
                                                                                          impracticable. Upon
                                                                                                         Upon



          information
          information and belief, hundreds
                      and belief, hundreds of persons have
                                           of persons have received
                                                           received debt
                                                                    debt collection
                                                                         collection notices and/or
                                                                                    notices and/or



          letters/communications from
          letters/communications from Defendants, which
                                      Defendants, which violate various
                                                        violate various provisions
                                                                        provisions of the FDCPA.
                                                                                   of the FDCPA.


                      11.
                      11.          The debt
                                   The debt collection
                                            collection notices and/or
                                                       notices and/or letters/communications
                                                                      letters/commtmications from
                                                                                             from Defendants,
                                                                                                  Defendants,


         received by
         received by the
                     the Class,
                         Class, are to be
                                are to be evaluated
                                          ev5duated by the
                                                    by the objective
                                                           objective standard
                                                                     standard of the hypothetical
                                                                              of the hypothetical "least
                                                                                                  "least



         sophisticated
         sophisticated conswner".
                       consumer".



                      12.
                      12.          There are
                                   There are questions
                                             questions of
                                                       of law
                                                          law and fact which
                                                              and fact which are
                                                                             are common
                                                                                 common to the Class
                                                                                        to the Class and
                                                                                                     and which
                                                                                                         which



         predominate over
         predominate over questions
                          questions affecting
                                    affecting any individual Class
                                              any individual Class member.
                                                                   member. These
                                                                           These common questions
                                                                                 common questions ofof

         law
         law and
             and fact
                 fact include,
                      include, without
                               without limitation:
                                       limitation: (i)
                                                   (i) Whether
                                                       Whether Defendants violated
                                                               Defendants violated various
                                                                                   various provisions of
                                                                                           provisions of


                                                                               Defendants'
         the FDCPA;
         the FDCPA; (ii)
                    (ii) Whether
                         Whether Plaintiff
                                 Plaintiff and the Class
                                           and the Class have been injured
                                                         have been injurell by
                                                                            by Defendants' conduct;
                                                                                           conduct; (c)
                                                                                                    (c)


          Whether
          Whether Plaintiff
                  Plaintiff and
                            and the Class have
                                the Class have sustained
                                               sustained damages and
                                                         damages and are
                                                                     are entitled
                                                                         entitled to restitut~on as
                                                                                  to restitution as a result
                                                                                                      result
            Defendants'
         of
         of Defendants' wrongdoing
                        wrongdoing and,
                                   and, if
                                        if so,
                                           so, what
                                               what is
                                                    is the proper measure
                                                       the proper measure and
                                                                          and appropriate
                                                                              appropriate statuterf
                                                                                          statutory

         formula
         formula to be applied
                 to be applied in determining
                               in determining such damages and
                                              such damages and restitution;
                                                               restitution; and,
                                                                            and, (iv)
                                                                                 (iv) Whether
                                                                                      Whether Plaintiff
                                                                                              Plaintiff



         and
         and the Class are
             the Class     entitled to
                       are entitled    declaratory and/or
                                    to declaratory and/or injunctive
                                                          injunctive relief.
                                                                     relief.

                      13.
                      13.      Plaintiff's claims
                               Plaintiff's claims are
                                                  are typical
                                                      typical of the claims
                                                              of the claims of
                                                                            of the
                                                                               the Class,
                                                                                   Class, and
                                                                                          and Plaintiff
                                                                                              Plaintiff has no
                                                                                                        has no

          interests adverse or
          interests adverse or antagonistic
                               antagonistic to the
                                            to     interests of
                                               the interests of other
                                                                other members of
                                                                      members    the Class.
                                                                              of the Class.



                      14.
                      14.      A
                               A      class action
                                      class action is superior
                                                   is superior to
                                                               to other
                                                                  other methods
                                                                        methods for
                                                                                for the
                                                                                    the fair
                                                                                        fair and
                                                                                             and efficient
                                                                                                 efficient adjudication
                                                                                                           adjudication



         of the claims
         of the claims herein
                       herein asserted, this
                              asserted, this being
                                             being specifically
                                                   specifically envisioned
                                                                envisioned by Congress
                                                                           by Congress as
                                                                                       as a principal means
                                                                                          a principal means

         of
         of enforcing
            enforcing the FDCPA, as
                      the FDCPA, as codified
                                    codified by 15
                                             by    U.S.C. §
                                                15 U.S.C. § 1692(k).
                                                            1692(k).



                      15.
                      15.          The members of
                                   The members of the
                                                  the Class
                                                      Class are generally unsophisticate
                                                            are generally unsophisticated1 individuals,
                                                                                           individuals, whose rights
                                                                                                        whose rights

         will not
         will not be
                  be vindicated
                     vindicated in the absence
                                in the absence of
                                               of a
                                                  a class
                                                    class action.
                                                          action.



                      16.
                      16.      Prosecution
                               Prosecution of
                                           of separate
                                              separate actions
                                                       actions by individual
                                                               by individual members of
                                                                             members of the
                                                                                        the Class
                                                                                            Class would create
                                                                                                  would create



         the
         the risk
             risk of
                  of inconsistent
                     inconsistent or
                                  or varying
                                     varying adjudications
                                             adjudications resulting
                                                           resulting in the establishment.
                                                                     in the establishmeñt.of of inconsistent
                                                                                                inconsistent or
                                                                                                             or




                                                                 4 of 18
FILED: ORANGE COUNTY CLERK 03/14/2019 12:32 PM                                                   INDEX NO. EF001975-2019
NYSCEF DOC. NO. 1Case       7:19-cv-03389-KMK Document 1-1 Filed 04/16/19 Page 6 of 19
                                                                           RECEIVED  NYSCEF: 03/14/2019




          varying
          varying standards
                  standards for
                            for the parties.
                                the parties.



                      17.
                      17.    A
                             A class
                               class action
                                     action will
                                            will permit aa large
                                                 permit    large number
                                                                 number of
                                                                        of similarly
                                                                           similarly situated
                                                                                     situated persons to
                                                                                              persons to



          prosecute their
          próseente their common
                          common claims
                                 claims in
                                        in a
                                           a single
                                             single forum
                                                    forum simultaneously, efficiently,
                                                          simultaneously, efficiently, and without
                                                                                       and without the
                                                                                                   the



          duplication
          duplication of
                      of effort
                         effort and
                                and expense
                                    expense that
                                            that numerous
                                                 numerous individual
                                                          individual actions
                                                                     actions would
                                                                             would engender.
                                                                                   êñgender. Class
                                                                                             Class



          treatment
          treatment also
                    also will
                         will permit
                              permit the
                                     the adjudication
                                         adjudication of
                                                      of relatively
                                                         relatively small
                                                                    small claims
                                                                          claims by many
                                                                                 by many Class
                                                                                         Class members
                                                                                               members



          who
          who could not
              could     otherwise afford
                    not otherwise afford to
                                         to seek
                                            seek legal
                                                 legal redress for
                                                       redress for the
                                                                   the wrongs
                                                                       wrongs complained
                                                                              complained of
                                                                                         of herein.
                                                                                            herein.


                                                                                       members'
                      18.
                      18.     Plaintiff
                              Plaintiff will
                                        will fairly
                                             fairly and
                                                    and adequately
                                                        adequately represent
                                                                   represent the
                                                                             the Class
                                                                                 Class members' interests,
                                                                                                interests, in that
                                                                                                           in that



          the
          the Plaintiff's
              Plaintiff's counsel
                          counsel is experienced
                                  is experienced and,
                                                 and, further,
                                                      further, anticipates no
                                                               anticipates no impediments
                                                                              impediments in the
                                                                                          in the pursuit
                                                                                                 pursuit and
                                                                                                         and



          maintenance
          mainteñauce of the
                      of the class action as
                             class action as sought
                                             sought herein.
                                                    herein.

                      19.
                      19.     Absent
                              Absent aa class
                                        class action,
                                              action, the
                                                      the Class
                                                          Class members will
                                                                members will continue
                                                                             continue to suffer
                                                                                      to suffer losses
                                                                                                losses borne
                                                                                                       borne


               Defendants'
          from
          from Defendants' breaches
                           breaches of their statutorily
                                    of their statutorily protected rights
                                                         protected rights as
                                                                          as well
                                                                             well as monetary damages,
                                                                                  as monetary damages, thus
                                                                                                       thus


                                     Defcñdañts'
          allowing and
          allowing and enabling:
                       enabling: (a)
                                 (a) Defendants' conduct
                                                 conduct to
                                                         to proceed and; (b)
                                                            proceed and; (b) Defendants
                                                                             Defendants to
                                                                                        to further
                                                                                           further enjoy
                                                                                                   enjoy


          the benefit of
          the benefit of their
                         their ill-gotten
                               ill-gotten gains.
                                          gains.



                      20.
                      20. Defendants
                          Defendants have acted,
                                     have acted, and
                                                 and will
                                                     will act, on grounds
                                                          act, on grounds generally
                                                                          generally applicable
                                                                                    applicable to
                                                                                               to the entire
                                                                                                  the entire



          Class,
          Class, thereby making
                 thereby making appropriate
                                appropriate aa final
                                               final injunctive
                                                     injunctive relief
                                                                relief or
                                                                       or corresponding
                                                                          corresponding declaratory
                                                                                        declaratory relief
                                                                                                    relief



          with
          with respect
               respect to
                       to the
                          the Class
                              Class as
                                    as a whole.
                                       a whole.



                                                    FACTUAL
                                                    FACTUAL ALLEGATIONS
                                                            ALLEGATIONS


                      21.
                      21.    Plaintiff
                             Plaintiff repeats,
                                       repeats, reiterates
                                                reiterates and
                                                           and incorporates
                                                               incorporates the
                                                                            the allegations
                                                                                allegations contained
                                                                                            contained in paragraphs
                                                                                                      in paragraphs


                   "1"         "20"
          numbered
          ñümbered "1" through
                       through "20" herein
                                    herein with the
                                           with the same
                                                    same force
                                                         force and
                                                               and effect
                                                                   effect as if
                                                                          as    the same
                                                                             if the      were set
                                                                                    same were set forth
                                                                                                  forth at
                                                                                                        at



          length
          length herein.
                 herein.


                                    Defendants'
                      22.
                      22.    During
                             During Defendants' collection
                                                collection efforts,
                                                           efforts, Defendant
                                                                    Defendant FORSTER
                                                                              FORSTER & GARB
                                                                                      & GARBUSUS LLP
                                                                                                 LLP hired
                                                                                                     hired



          Defendant
          Defeñdañt BULLDOG
                    BULLDOG PROCESS
                            PROCESS SERVICE LLC
                                    SERVICE LLC ,, to
                                                   to file    Sum-
                                                      file aa Summons
                                                                    a and Complaint against
                                                                      and Complaint against the
                                                                                            the



          Plaintiff.
          Plaintiff. The
                     The summons was
                         summons was filed
                                     filed inin the Supreme Court
                                                the Supreme Court State
                                                                  State of New York,
                                                                        of New York, Orange
                                                                                     Orange County,
                                                                                            County,




                                                           5 of 18
      FILED: ORANGE COUNTY CLERK 03/14/2019 12:32 PM                                                    INDEX NO. EF001975-2019
      NYSCEF DOC. NO. 1Case         7:19-cv-03389-KMK Document 1-1 Filed 04/16/19 Page 7 of 19
                                                                                   RECEIVED  NYSCEF: 03/14/2019




                 claiming that
                 claiming that a sum
                                 sum ofof$3,780.15
                                         $3,780.15 was due and
                                                   was due and owing
                                                               owing by Plaintiff.
                                                                     by Plaintiff.

                              23.
                              23.    BULLDOG
                                     BULLDOG PROCESS
                                             PROCESS SERVICE
                                                     SERVICE LLC filed
                                                             LLC filed with
                                                                       with the Supreme
                                                                            the Suguue  Court of
                                                                                        Court    the State
                                                                                              of the State of
                                                                                                           of



                 New York,
                 New York, Orange
                           Orange County,
                                  County, the aforementioned
                                          the aforementioned pleadings
                                                             pleadings which
                                                                       which included
                                                                             included an affidavit of
                                                                                      an affidavit of Service
                                                                                                      Service


                                                             "
                 wherein
                 wherein an individual named
                         an individual named "Robert
                                             "Robert Trainor"
                                                     Trainor   swore
                                                               swore that he
                                                                     that he had
                                                                             had served
                                                                                 served said pleadings upon
                                                                                        said pleadinigs upon the
                                                                                                             the



                 Plaintiff
                 Plaintiff by
                           by handing
                              handing a copy
                                        copy of the summons
                                             of the n!mmons to
                                                            to a white
                                                                 white female
                                                                       female approximately
                                                                              approximately 50 years
                                                                                            50 years old
                                                                                                     old with
                                                                                                         with


                                       5'7'    5'9'
                 brown
                 brown hair,
                       hair , standing
                              standing 5'7' to
                                            to 5'9' and between 160-170
                                                    and between 160-170 pounds.
                                                                        pounds.



                              24.
                              24.    The
                                     The Plaintiff
                                         Plaintiff never
                                                   never received
                                                         received the
                                                                  the summons
                                                                      summons and the description
                                                                              and the description on
                                                                                                  on the
                                                                                                     the affidavit
                                                                                                         affidavit does
                                                                                                                   does



                 not'match
                 not match that of
                           that of the Plaintiff. At
                                   the Plaintiff.    the time
                                                  At the time of
                                                              of service,
                                                                 service, the
                                                                          the Plaintiff
                                                                              Plaintiff was
                                                                                        was only
                                                                                            only 3
                                                                                                 377 years
                                                                                                     years old
                                                                                                           old and weighed
                                                                                                               and weighed



                 approximately
                 approximately 190 pounds. Furthermore,
                               190 pounds. Furthermore, there
                                                        there were three
                                                              were three families
                                                                         families residing at
                                                                                  residing at 1
                                                                                              1 _
                                                                                                Lemberg Court
                                                                                                Lemberg Court



                 Monroe, NY
                 Monroe, NY 10950,
                            10950, the address
                                   the address where the
                                               where the papers
                                                         papers were
                                                                were allegedly
                                                                     allegedly served,
                                                                               served, at
                                                                                       at that
                                                                                          that time
                                                                                               time as
                                                                                                    as well.
                                                                                                       well.



                              25.
                              25.    Since
                                     Since the Plaintiff
                                           the Plaintiff never
                                                         never received a copy
                                                               received   copy of
                                                                               of the
                                                                                  the summons
                                                                                      sam-mam she
                                                                                              she did
                                                                                                  did nofrespond
                                                                                                      not respond to
                                                                                                                  to the
                                                                                                                     the



                 Court
                 Court in
                       in the allotted time
                          the allotted time frame given
                                            frame given and was üñaware
                                                        and was unaware ofof any
                                                                             any action
                                                                                 action against
                                                                                        against her, which resulted
                                                                                                her, which resulted



                 unfairly
                 unfairly in
                          in a default
                               default judgment being
                                       judgment being entered
                                                      entered against her.
                                                              against her.
''
' I




                                                        FIRST
                                                        FIRST       CAUSE
                                                                    CAUSE     OF
                                                                              OF ACTION
                                                                                   ACTION
                                                          (Violations
                                                          (Violations    of
                                                                          of tlte FDCPA)
                                                                             the FDCPA)



                            26.
                            26.      Plaintiff
                                     Plaintiff repeats,
                                               repeats, reiterates
                                                        reiterates and
                                                                   and incorporates
                                                                       incorporates the
                                                                                    the allegations
                                                                                        allegations contained
                                                                                                    contaiñéd in
                                                                                                              in


                                     "1"         "25"
                 paragraphs numbered
                 paragraphs numbered "1" through
                                         through "25H herein
                                                      herein with
                                                             with the
                                                                  the same
                                                                      same force
                                                                           force and effect as
                                                                                 and effect as if
                                                                                               if the
                                                                                                  the same
                                                                                                      same were
                                                                                                           were



                 set
                 set forth
                     forth at length herein.
                           at length herein.

                            27.
                            27.      15
                                     15 USC
                                        USC §1692
                                            §1692 e - preface
                                                  e-preface   prohibits a debt
                                                              prohibits   debt collector
                                                                               collector from
                                                                                         from using any
                                                                                              using any false,
                                                                                                        false,


                 deceptive
                 deceptive or misleading
                           or misleading representation
                                         representation or means in
                                                        or means in connection
                                                                    connection with the
                                                                               with the collection
                                                                                        collection of
                                                                                                   of any
                                                                                                      any debt.
                                                                                                          debt.



                            28.
                            28.      Defendants
                                     Defendants violated 15
                                                violated    USC §
                                                         15 USC   1692 e -- preface
                                                                §1692       preface wh~n
                                                                                    when they made
                                                                                         they made false
                                                                                                   false claims
                                                                                                         claims of
                                                                                                                of



                 proper service
                 proper service of process
                                of process for the purpose
                                           for the purpose ofof obtaining,
                                                                obtaining, under
                                                                           under false
                                                                                 false pretenses,
                                                                                       pretenses, a default
                                                                                                    default judgment
                                                                                                            judgment



                 in the Supreme
                 in the Supreme Court
                                Court State of
                                      State    New York,
                                            of New York, · Orange
                                                           Orange County.
                                                                  County. Defendants
                                                                          Defendants claimed to
                                                                                     claimed    complete
                                                                                             to corsplete




                                                                 6 of 18
FILED: ORANGE COUNTY CLERK 03/14/2019 12:32 PM                                                   INDEX NO. EF001975-2019
NYSCEF DOC. NO. 1Case       7:19-cv-03389-KMK Document 1-1 Filed 04/16/19 Page 8 of 19
                                                                           RECEIVED  NYSCEF: 03/14/2019




         service _of
         service     process upon
                  of process upon Plaintiff
                                  Plaintiff at her place
                                            at her place of
                                                         of residence
                                                            residence at
                                                                      at I
                                                                         1 Lem  berg Court,
                                                                           Lemberg   Court, unit 202,
                                                                                            unit 202, Monroe
                                                                                                      Monroe ,,

         NY
         NY       10950.
                  10950. Defendants
                         Defendants have together
                                    have together instituted
                                                  instituted a policy
                                                             a policy of
                                                                      of negligently
                                                                         negligently and
                                                                                     and deceitfully
                                                                                         deceitfully failing
                                                                                                     failing to
                                                                                                             to



         confinn
         confirm the veracity
                 the veracity of
                              of conswner
                                 consumer information in
                                          information in their
                                                         their baste to
                                                               haste    pursue debt
                                                                     to pursue debt collection
                                                                                    collection from
                                                                                               from the
                                                                                                    the



         maximwn
         maximum number of
                 number of consumers
                           consumers possible and
                                     possible     thereby implement
                                              and thereby implement deceitful
                                                                    deceitful means
                                                                              means and
                                                                                    and methods
                                                                                        methods to
                                                                                                to



         obtain
         obtain default
                default judgments from
                        judgments from consumers
                                       consumers without their
                                                 without their lmowledge.
                                                               knowledge.



                    29.
                    29.     15 USC §
                            15 USC §1692 f -preface prohibits
                                    1692 f-preface  prohibits aa debt
                                                                 debt collector
                                                                      collector from
                                                                                from using any
                                                                                     using any unfair
                                                                                               unfair or
                                                                                                      or



         unconscionable
         unconscionable actions
                        actions in connection with
                                in connection with the collection
                                                   the collection of
                                                                  of a
                                                                     a debt.
                                                                       debt.



                   30.
                   30.      The
                            The Defendants
                                Defendants violated
                                           violated 15
                                                    15 USC
                                                       USC §1692
                                                           §1692   - preface
                                                                 ff- preface by
                                                                             by unfairly
                                                                                unfairly and
                                                                                         and conscionably
                                                                                             conscionably


         ·making
          making false
                 false statements
                       statements to the
                                  to     Court toto the
                                     the Court      the effect
                                                        effect that
                                                               that the
                                                                    the Defendants
                                                                        Defendants had served
                                                                                   had served the
                                                                                              the Plaintiff,
                                                                                                  Plaintiff,


         resulting
         resulting in the Plaintiff
                   in the Plaintiff being
                                    being harmed
                                          harmed by aa default
                                                 by    default judgement being
                                                               judgement being entered
                                                                               entered against
                                                                                       against her and
                                                                                               her     by
                                                                                                   and by



         preventing the
         preventing the Plaintiff
                        Plaintiff from
                                  from defending
                                       defending herself
                                                 herself against
                                                         against these claims.
                                                                 these claims.



                                                   SECOND
                                                   SECOND CAUSE
                                                          CAUSE OF
                                                                OF ACTION
                                                                   ACTION
                                             (Intentional Abuse
                                             (Intentional Abuse ofof Service
                                                                     Service of Process)
                                                                             of Process)




                      31.
                      31.   Plaintiff
                            Plaintiff repeats,
                                      repeats, reiterates
                                               reiterates and
                                                          and incorporates
                                                              incorporates the
                                                                           the allegations
                                                                               allegations contained in
                                                                                           contained    paragraphs ·
                                                                                                     in paragraphs


                  "1"         "30"
         numbered
         numbered "l" through
                      through "30" herein
                                   herein with
                                          with the same
                                               the same force and
                                                        force and effect
                                                                  effect as
                                                                         as ifif the same were
                                                                                 the same were set forth atat
                                                                                               set forth



         length
         length herein.
                herein.



                      32.
                      32.   Abuse of
                            Abuse    Process isis improper
                                  of Process      improper use
                                                           use of
                                                               of a
                                                                  a civil
                                                                    civil or
                                                                          or criminal
                                                                             criminal legal
                                                                                      legal procedure for
                                                                                            procedure for an
                                                                                                          an



         unintended,
         unintended, malicious,
                     malicious, or perverse
                                or perverse reason.
                                            reason. It
                                                    It is
                                                       is the malicious and
                                                          the malicious and deliberate
                                                                            deliberate misuse of
                                                                                       misuse of regularly
                                                                                                 regularly


         issued
         issued civil
                civil or
                      or criminal
                         crimiñal court
                                  court process that
                                        process that is not justified
                                                     is not justified by
                                                                      by the underlying legal
                                                                         the underlying legal action.
                                                                                              action. Abuse
                                                                                                      Abuse of
                                                                                                            of



         process includes
         process includes litigating actions
                                     actions in bad
                                             in bad faith, intanded
                                                           intended to delay
                                                                    to       the delivery
                                                                             the          of  justice. Examples
                                                                                          ofjustice.   Examples
                          litigating                faith,             delay     delivery


         include
         include serving
                 serving legal
                         legal papers on
                               papers    persons which
                                      on persons which have
                                                       have not
                                                            not actually
                                                                actually been filed
                                                                         been filed and,
                                                                                    and, as
                                                                                         as in
                                                                                            in the
                                                                                               the instant
                                                                                                   instant



         case, falsely claiming
         case, falsely claiming service has
                                service has been
                                            been accomplished
                                                 accomplished when it
                                                              when it has not. In
                                                                      has not. In 2010,
                                                                                  2010, in response toto
                                                                                        in response


                                                                service,"
         proven abuse
         proven abuse by debt
                      by debt collectors
                              collectors to engaged inin "sewer
                                         to engaged      "sewer service," the
                                                                          the City
                                                                              City Council
                                                                                   Council of New York
                                                                                           of New York




                                                                      .                                                .


                                                            7 of 18
FILED: ORANGE COUNTY CLERK 03/14/2019 12:32 PM                                                  INDEX NO. EF001975-2019
NYSCEF DOC. NO. 1Case          7:19-cv-03389-KMK Document 1-1 Filed 04/16/19 Page 9 of 19
                                                                              RECEIVED  NYSCEF: 03/14/2019




           passed Local
           passed Local Law 7, requiring
                        Law 7, requiring process servers
                                         process servers to
                                                         to keep
                                                            keep detailed
                                                                 detailed records
                                                                          records of
                                                                                  of where
                                                                                     where they serve
                                                                                           they serve



           papers and
           papers and to use GPS
                      to use     tracking to
                             GPS tracking to confirm
                                             confirm they
                                                     they appeared
                                                          appeared where
                                                                   where they said
                                                                         they said they
                                                                                   they appeared.
                                                                                        appeared. The
                                                                                                  The



           GPS records are
           GPS records are held
                           held by third-party
                                by third-party companies. Since
                                               companies. Since that
                                                                that law
                                                                     law was passed, the
                                                                         was passed, the number
                                                                                         number of
                                                                                                of



           registered process
           registered process servers
                              servers in New York
                                      in New York has been cut
                                                  has been cut in
                                                               in half,
                                                                  half, from
                                                                        from over 2,000 to
                                                                             over 2,000    just over
                                                                                        to just over 1,000.
                                                                                                     1,000.



           Aware ofof this,
           Aware      this, Defendant chose
                            Defendant chose not to
                                            not to use
                                                   use aa registered
                                                          registered process
                                                                     process service,
                                                                             service, but
                                                                                      but instead
                                                                                          instead ordered
                                                                                                  ordered agents
                                                                                                          agents


           and/oi·
           and/or employees
                  employees to sign
                            to sign falsified
                                    falsified affidavits
                                              affidavits of
                                                         of service.
                                                            service. A false, fraudulent,
                                                                     A false, fraudulent, or perjurious
                                                                                          or perjurious



           declaration
           declaration of service
                       of service of process misuses
                                  of process misuses "the power of
                                                     "the power    the court;
                                                                of the court; itit is
                                                                                   is an
                                                                                      an act done in
                                                                                         act done in the
                                                                                                     the name
                                                                                                         name of
                                                                                                              of


                                                                                injustice."
           the court
           the court and under
                     and under its
                               its authority
                                   authority for
                                             for the purpose of
                                                 the purpose    perpetrating an
                                                             of perpetrating                Meadows v.v.
                                                                             an injustice." Meadows



           Bakersfield Savings
           Bakersfield Savings & Loan
                               & Loan Assoc.,
                                      Assoc., (1967)
                                              (1967) 250
                                                     250 Cal.
                                                         Cal. App.2d
                                                              App.2d 749,
                                                                     749, 753,
                                                                          753, 59
                                                                               59 Cal.
                                                                                  Cal. Rptr.
                                                                                       Rptr. 34, 37.
                                                                                             34, 37.



           Because the
           Because     process server
                   the process server acts
                                      acts with
                                           with the
                                                the imprimatur
                                                    imprimatur of the
                                                               of the court,
                                                                      court, his misconduct cannot
                                                                             his miscõñduct cannot be
                                                                                                   be



           tolerated.
           tolerated. "To
                      "To establish
                          establish a cause
                                      cause of action
                                            of action for abuse of
                                                      for abuse    process, a plaintiff
                                                                of process,   plaintiff must
                                                                                        must plead two
                                                                                             plead two



           essential
           essential elements:
                     elements: that
                               that the
                                    the defendant
                                        defendant (1)
                                                  (1) entertained
                                                      entertained an ulterior motive
                                                                  an ulterior motive in using the
                                                                                     in using     process
                                                                                              the process


                                                          manner."
           and
           and (2) committed aa willful
               (2) committed    willful act
                                        act in
                                            in a wrongful
                                                 wrongful manner." (Coleman
                                                                   (Coleman v. Gulflnsurance
                                                                            v. Gulf Insurance Group
                                                                                              Group


           (1986)
           (1986) 41
                  41 Cal.3d
                     Cal.3d 782,
                            782, 792
                                 792 [226
                                     [226 Cal.Rptr.
                                          Cal.Rptr. 90,
                                                    90, 718
                                                        718 P.2d
                                                            P.2d 77],
                                                                 77], internal
                                                                      internal citations
                                                                               citations omitted.)
                                                                                         omitted.)


                                                       (1)
                                                       (1) Ulterior
                                                           Ulterior Motive
                                                                    Motive



                         33.
                         33.    Defendants
                                Defendants deliberately
                                           deliberately and
                                                        and intentionally
                                                            intentionally filed with
                                                                          filed with the
                                                                                     the Clerk
                                                                                         Clerk of
                                                                                               of the
                                                                                                  the Supreme
                                                                                                      Supreme



           Court,
           Court, State of
                  State    New York,
                        of New York, Orange
                                     Orange County,
                                            County, an Affidavit
                                                    an Affidavit of
                                                                 of Service
                                                                    Service containing
                                                                            containing specious
                                                                                       specious and
                                                                                                and



           fictitious
           fictitious claims, specifically
                      claims, specifically that service
                                           that service of process was
                                                        of process was made
                                                                       made to
                                                                            to Plaintiff
                                                                               Plaintiff when it
                                                                                         when it was
                                                                                                 was not
                                                                                                     not and
                                                                                                         and
            .                                                                                                      .

           for
           for the
               the ulterior
                   ulterior motive
                            motive of
                                   of Defendants
                                      Defendants for the
                                                 for     purpose of
                                                     the purpose of debt
                                                                    debt collection.
                                                                         collection.




                                        (2)
                                        (2) Commission
                                            Commission of
                                                       of Willful
                                                          Willful Act
                                                                  Act in
                                                                      in a Wrongful Manner
                                                                         a Wrongful Manner



                         34.
                         34.    Defendants
                                Defendants willfully
                                           willfully and
                                                     and intentionally
                                                         intentionally used dishonest
                                                                       used dishonest means and
                                                                                      means     methods to
                                                                                            and methods to

           accomplish debt
           accomplish debt collection
                           collection objectives,
                                      objectives, wrongfully deceiving
                                                  wrongfully deceiving the
                                                                       the Court
                                                                           Court into
                                                                                 into granting
                                                                                      granting a default
                                                                                                 d~fault




                                                           8 of 18
FILED: ORANGE COUNTY CLERK 03/14/2019 12:32 PM                                                INDEX NO. EF001975-2019
NYSCEF DOC. NO. 1Case       7:19-cv-03389-KMK Document 1-1 Filed 04/16/19 Page 10 of 19
                                                                           RECEIVED  NYSCEF: 03/14/2019



                                                                                                          -.

          judgment against
          judgment against Plaintiff
                           Plaintiff and others.
                                         others. Defendants
                                         and     Defendants knew
                                                            knew that service of
                                                                 that service    process was
                                                                              of process     not
                                                                                         was not


                                                               Defendants'
          accomplished,
          accomplished, and
                        and that
                            that Plaintiff
                                 Plaintiff had
                                           had no
                                               no knowledge
                                                  knowledge of
                                                            of Defendants' Summons
                                                                           Summons and
                                                                                   and Complaint
                                                                                       Complaint



          and
          and yet
              yet wrongfully
                  wrongfully and deceitfully filed
                             and deceitfully filed a bogus
                                                   a bogus Affidavit
                                                           Affidavit of Service. Defendants'
                                                                     of Service. Defendants'

          unscrupulous means
          unscrupulous means and
                             and methods
                                 methods of
                                         of falsifying
                                            falsifying service
                                                       service of process are
                                                               of process     part of
                                                                          are part of a strategy
                                                                                        strategy which
                                                                                                 which


                                               Defendants'
          depends
          depends upon
                  upon deliberately
                       deliberately concealing
                                    concealing Defendants' intentions from
                                                           intentions from their
                                                                           their targeted
                                                                                 targeted prey such
                                                                                          prey such as
                                                                                                    as

          Plaintiff
          Plaintiff which,
                    which, were
                           were they
                                they actually
                                     actually and truthfully served
                                              and truthfully served process,
                                                                    process, would
                                                                             would be
                                                                                   be revealed,
                                                                                      revealed, thereby ·
                                                                                                thereby

                                                              Defendants'
          preventing
          preventing consumers
                     consumers and
                               and Plaintiff
                                   Plaintiff from
                                             from learning
                                                  learning of Defendants'
                                                           of             actions and
                                                                          actions and having
                                                                                      having their
                                                                                             their day
                                                                                                   day ·


          in
          in court
             court to their detriment
                   to their detriment until
                                      until it
                                            it is too late.
                                               is too late. Defendants
                                                            Defendants have thus
                                                                       have      used the
                                                                            thus used the process
                                                                                          process in
                                                                                                  in a



          perverted mamict
          perverted manner to
                           to obtain
                              obtain a collateral
                                     a collateral objective
                                                  objective (Board
                                                            (Board of
                                                                   o   Educ. vv Farmingdale
                                                                     f Educ.    Farmingdale Classroom
                                                                                            Classroom

          Teachers
          Teachers Assn., 38
                   Assn.,    NY2d 397
                          38 NY2d 397 [1975]).
                                      [1975]).



                  35.
                  35.        Pursuant
                             Pursuant to Barquis v.v. Merchants
                                      to Barquis      Merchants Collection
                                                                Collection Assn., (1972)
                                                                           Assn., (1972) 7 Cal.3d
                                                                                         7 Cal.3d 94,
                                                                                                  94, 104 (101
                                                                                                      104 [101



          Cal.Rptr. 745,496
          Cal.Rptr. 745, 496 P.2d
                             P.2d 817], where
                                  817], where a collection
                                              a collection agency
                                                           ageñcy intentionally
                                                                  intentionally filed
                                                                                filed actions
                                                                                      actions in
                                                                                              in improper
                                                                                                 improper


                                                    debtors'
          counties
          counties in
                   in order
                      order to
                            to impair
                               impair the purported debtors'
                                      the purported          ability
                                                             ability to litigate
                                                                     to litigate the
                                                                                 the dispute
                                                                                     dispute and
                                                                                             and to
                                                                                                 to coerce
                                                                                                    coerce easy
                                                                                                           easy


          settlements,
          settlements, the
                       the Court
                           Court concluded: "Plaintiffs
                                 concluded: "Plaintiffs have sufficiently
                                                        have sufficiently alleged
                                                                          alleged facts
                                                                                  facts which, if
                                                                                        which, if true,
                                                                                                  true,


          demonstrate
          demonstrate that
                      that the
                           the agency
                               agency has in
                                      has    the past
                                          in the past been
                                                      been continually
                                                           continually co.mmitting a gross
                                                                       committing    gross "abuse of
                                                                                           "abuse of


          process"                                                                                  future."
          process" and that the
                   and that     agency threatens
                            the agency threatens to continue
                                                 to continue this unlawful, tortious
                                                             this unlawful, tortious conduct
                                                                                     conduct in the
                                                                                             in the future."



          Similarly,
          Similarly, Defendants
                     Defendañts continue
                                continue to conduct
                                         to conduct such
                                                    such abuse
                                                         abuse and
                                                               and can be expected
                                                                   can be expected to
                                                                                   to continue
                                                                                      caWm'e   in future.
                                                                                               in future.


                                            Defendants'
                      36.
                      36.    As
                             As a result
                                  result of Defendants'
                                         of             wrongful
                                                        wrongful and dishonest
                                                                 and dishonest actions
                                                                               actions to
                                                                                       to compel
                                                                                          compel payment of
                                                                                                 payment of a


                                                                                    Defendañts'
          debt,
          debt, Defendants
                Defendants are
                           are liable
                               liable to Plaintiff for
                                      to Plaintiff for damages
                                                       damages sustained
                                                               sustained because of
                                                                         because of Defendants' failure
                                                                                                failure to
                                                                                                        to



          comply
          comply with
                 with §1692
                      §l692 et seq.
                            et      of Title
                               seq. of Title 15 of the
                                             15 of the United
                                                       United States Code
                                                              States Code (the FDCPA),
                                                                          (the FDCPA), and
                                                                                       and other
                                                                                           other



          violations
          violations of
                     of the
                        the FDCPA
                            FDCPA and
                                  and for
                                      for malicious
                                          malicious and
                                                    and abusive
                                                        abusive service
                                                                service of process.
                                                                        of process.




                                                         9 of 18
FILED: ORANGE COUNTY CLERK 03/14/2019 12:32 PM                                                       INDEX NO. EF001975-2019
NYSCEF DOC. NO. 1Case           7:19-cv-03389-KMK Document 1-1 Filed 04/16/19 Page 11 of 19
                                                                               RECEIVED  NYSCEF: 03/14/2019




                                   THIRD
                                   THIRD CAUSE
                                         CAUSE OF
                                               OF ACTION
                                                  ACTION against
                                                         against ALL
                                                                 ALL DEFENDANTS
                                                                     DEFENDANTS


                                          (Violations
                                          (Violations o(NY
                                                      of NY General
                                                            General Business Law
                                                                    Business Law §
                                                                                 6 349)
                                                                                   349)




                                                              COUNTI
                                                              COUNTI

                                                     (Deceptive
                                                     (Deceptive Trade
                                                                Trade Practices) ·
                                                                      Practices)




                       337.7.    Plaintiff
                                 Plaintiff repeats, reiterates
                                           repeats, reiterates and
                                                               and incorporates
                                                                   incorporates the
                                                                                the allegations
                                                                                    allegations contained
                                                                                                contained in
                                                                                                          in


                              "1"          "36"
          paragraphs numbered
          paragraphs numbered "1" through
                                  tluousil "36" herein
                                                herein with
                                                       with the
                                                            the same
                                                                same force
                                                                     force and        as if
                                                                               effect as
                                                                           and effect    if the
                                                                                            the same
                                                                                                same were
                                                                                                     were



          set forth at
          set forth at length
                       length herein.
                              herein.

                       38.
                       38.       Plaintiff
                                 Plaintiff is
                                           is a consumer
                                                consumer as
                                                         as that
                                                            that term
                                                                 term is
                                                                      is defined
                                                                         defined in New York
                                                                                 in New York General
                                                                                             General Business
                                                                                                     Business Law
                                                                                                              Law


          section
          section 349
                  349 (NY
                      (NY GBL
                          GBL Sec.
                              Sec. 349).
                                   349).


                                                                                        commerce"
                       39.
                       39.       The
                                 The described
                                     described acts and practices
                                               acts and practices involved
                                                                  involved '."trade  or commerce" as
                                                                              'trade or           as such
                                                                                                     such tenns
                                                                                                          terms are
                                                                                                                are



          described
          described in NY
                    in NY GBL
                          GBL Sec.
                              Sec. 349,
                                   349, "a)
                                        "a) Deceptive
                                            Deceptive acts
                                                      acts or practices in
                                                           or practices    the conduct
                                                                        in the conduct of
                                                                                       of any business,·
                                                                                          any business,

                                                                                                  unlawful."
          trade
          trade or
                or commerce
                   commerce or in
                            or in the
                                  the furnishing
                                      fumishing  of
                                                 of any
                                                    any service
                                                        service in
                                                                in this
                                                                   this state
                                                                        state are
                                                                              are hereby
                                                                                  hereby declared
                                                                                         declared unlawful."

                       40.
                       40.       An unfair or
                                 An unfair or deceptive practice in
                                              deceptive practice in the
                                                                    the conduct of any
                                                                        conduct of any trade
                                                                                       trade or
                                                                                             or commerce
                                                                                                cc.mmerce is
                                                                                                          is



          unlawful pursuant
          unlawful pursuant to NY GBL
                            to NY GBL Sec.
                                      Sec. 349.
                                           349.



                       41.
                       4L        Defendants
                                 Defendants made
                                            made false
                                                 false representations
                                                       representations to Plaintiff,
                                                                       to Plaintiff, including,
                                                                                     including, but
                                                                                                but not limited to,
                                                                                                    not limited to,

          their
          their intention and
                intention and decision
                              decision to
                                       to file a lawsuit
                                          file a lawsuit against
                                                         against Plaintiff
                                                                 Plaintiff through the
                                                                           through the proper
                                                                                       proper means
                                                                                              means of
                                                                                                    of service
                                                                                                       service



          of process and
          of process     notification of
                     and notification of same.
                                         same.



                       42.
                       42.       The
                                 The false
                                     false information given
                                           information given by Defendants constitute
                                                             by Defendants constitute false
                                                                                      false and
                                                                                            and misleading
                                                                                                misleading actions
                                                                                                           actions

          which were
          which were vexatious.
                     vexatious, wanton,
                                wanton, unethical,
                                        unethical, oppressive,
                                                   oppressive, unscrupulous,
                                                               unscrupulous, and
                                                                             and substantially
                                                                                 substantially injurious
                                                                                               injurious to
                                                                                                         to



          Plaintiff
          Plaintiff as
                    as a
                       a consumer
                         consumer and
                                  and amounts
                                      amounts to unfair and
                                              to unfair     deceptive trade
                                                        and deceptive trade practices
                                                                            practices in
                                                                                      in violation
                                                                                         violation of NY
                                                                                                   of NY

          GBL
          GBL Sec.
              Sec. 349.
                   349.




                                                              10 of 18
FILED: ORANGE COUNTY CLERK 03/14/2019 12:32 PM                                                   INDEX NO. EF001975-2019
NYSCEF DOC. NO. 1Case        7:19-cv-03389-KMK Document 1-1 Filed 04/16/19 Page 12 of 19
                                                                            RECEIVED  NYSCEF: 03/14/2019




                             Defendants'
                       43.
                       43.   Defendants' actions
                                         actions and
                                                 and conduct
                                                     conduct would
                                                             would be offensive
                                                                   be offensive to persons of
                                                                                to persons of ordinary
                                                                                              ordinary


          sensibilities.
          sensibilities.


                             Defendants'
                       44.
                       44.   Defendants' actions
                                         acticus and
                                                 and conduct
                                                     conduct were
                                                             were not privileged,
                                                                  not privileged, were
                                                                                  were deceptive,
                                                                                       deceptive, and
                                                                                                  and intent
                                                                                                      intent



          on
          on obtaining
             obtaining a judgment
                         judgment against
                                  against Plaintiff.
                                          Plaintiff.



                       45.
                       45.    Each verbal
                             Each  verbal and written:
                                          and written  statement of
                                                       statement of Defendants
                                                                    Defendâñts stating
                                                                               stating that
                                                                                       that Plaintiff
                                                                                            Plaintiff was
                                                                                                      was served
                                                                                                          served


                                      Defcñdants'
          process and
          process and was
                      was apprised
                          apprised of
                                   of Defendants' actions
                                                  actions and
                                                          and was
                                                              was knowingly
                                                                  knowingly in
                                                                            in default
                                                                               default is
                                                                                       is an
                                                                                          an unfair,
                                                                                             unfair,


         · deceptive
           deceptive and
                     and separate
                         separate violation
                                  violation of NY GBL
                                            ofNY  GBL Sec.
                                                      Sec. 349
                                                           349 a).
                                                               a).



                       46.
                       46.   Each attempt
                             Each attempt by
                                          by Defendants
                                             Defendants toto characterize
                                                             characterize Plaintiff
                                                                          Plaintiff as
                                                                                    as apprised
                                                                                       apprised of
                                                                                                of a lawsuit
                                                                                                     lawsuit

          against
          against her
                  her is
                      is an unfair, deceptive
                         an unfair, deceptive and
                                              and separate
                                                  separate violation of NY
                                                           violation of NY GBL
                                                                           GBL Sec.
                                                                               Sec. 349
                                                                                    349 a).
                                                                                        a).


                             Defendants'
                       47.
                       47.   Defendants' described
                                         described acts
                                                   acts and practices offend
                                                        and practices offend established
                                                                             estâblished public policy
                                                                                         public policy and/or
                                                                                                       and/or

          are unprofessicñal,
          am  unprofessional; careless,
                              careless, unethical,
                                        unethical, oppressive,
                                                   oppressive, unscrupulous
                                                               unscrupulous and/or
                                                                            and/or substantially
                                                                                   substantially injurious
                                                                                                 injurious to
                                                                                                           to



          consumers
          consumers and
                    and are
                        are therefore
                            therefore unfair in
                                      unfair in violation
                                                violation ofNY
                                                          ofNY GBL
                                                               GBL Sec.
                                                                   Sec. 349.
                                                                        349.


                             Defed-amts'
                       48.
                       48.   Defendants' described
                                         described acts
                                                   acts and practices involved
                                                        and practices involved material
                                                                               material representations,
                                                                                        representations,


          omissions or
          omissions or practices
                       practices that
                                 that misled
                                      misled and deceived
                                             and deceived Plaintiff
                                                          Plaintiff and have
                                                                    and have been shown
                                                                             been shown to have mislead
                                                                                        to have mislead



          other
          other consumers
                consumers acting
                          acting reasonably
                                 reasonably under the
                                            under the circumstances
                                                      circumstances and
                                                                    and were
                                                                        were therefore
                                                                             therefore deceptive
                                                                                       deceptive and
                                                                                                 and in
                                                                                                     in


          violation
          violation of NY GBL.
                    of NY GBL Sec.
                               Sec. 349
                                    349 a).
                                        a).



                       49.
                       49.   Pursuant
                             Pursuant to NY GBL
                                      to NY GBL Sec.
                                                Sec. 349,
                                                     349, Plaintiff
                                                          Plaintiff is aa consumer
                                                                    is    consumer who
                                                                                   who was         by unfair
                                                                                           injured by
                                                                                       was injured    unfair

          and
          and deceptive
              deceptive trade
                        trade business practices,
                              business            and is
                                       practices, and    entitled for
                                                      is entitled for each unfair and
                                                                      each unfair and deceptive
                                                                                      deceptive trade
                                                                                                trade



          business practice
          business practice to be awarded
                            to be awarded a sum
                                            sum not
                                                not less
                                                    less than
                                                         than $1,000.00
                                                              $1,000.00 or
                                                                        or threefold
                                                                           threefold any
                                                                                     any damages,
                                                                                         damages, and
                                                                                                  and


                     attorneys'
          reasonable
          reasuñãble attorneys' fees
                                fees together with costs
                                     together with costs of this action.
                                                         of this action.




                                                          11 of 18
FILED: ORANGE COUNTY CLERK 03/14/2019 12:32 PM                                                       INDEX NO. EF001975-2019
NYSCEF DOC. NO. 1Case         7:19-cv-03389-KMK
                                ..
                                                Document 1-1 Filed 04/16/19 Page 13 of 19
                                                                             RECEIVED  NYSCEF: 03/14/2019




                                                                   H
                                                             COUNT JI
                                                             COUNT


                                                             (Bad Faith)
                                                             (Bad Faith)


                        50.
                        50.    Plaintiff repeats,
                               Plaintiff repeats, reiterates and
                                                  reiterates and incorporates
                                                                 incorporates the
                                                                              the allegations
                                                                                  allegations contained
                                                                                              contained in
                                                                                                        in


                               "1"         "49"
           paragraphs numbered
           paragraphs numbered "1" through
                                   through "49" herein
                                                herein with
                                                       with the
                                                            the same
                                                                same force
                                                                     force and
                                                                           and effect
                                                                               effect as
                                                                                      as if
                                                                                         if the
                                                                                            the same
                                                                                                same were
                                                                                                     were



           set forth at
           set forth at length
                        length herein.
                               herein.



                        51.
                        51.    Defendants
                               Defendants owed
                                          owed Plaintiff
                                               Plaintiff a fiduciary
                                                           fiduciary duty
                                                                     duty to
                                                                          to deal
                                                                             deal with
                                                                                  with her
                                                                                       her in
                                                                                           in good
                                                                                              good faith
                                                                                                   faith and
                                                                                                         and in
                                                                                                             in a



           fair
           fair manner.
                manner.


                        52.
                        52.    Defendants failed
                               Defendants failed toto deal
                                                      deal with
                                                           with Plaintiff
                                                                Plaintiff in
                                                                          in good
                                                                             good faith and
                                                                                  faith and inin aa fair
                                                                                                    fair manner
                                                                                                         manner by
                                                                                                                by

           failing
           failing to
                   to serve
                      serve her properly, which
                            her properly, which would
                                                would have
                                                      have informed
                                                           informed the Plaintiff of
                                                                    the Plaintiff    the fact
                                                                                  of the      that Defendants
                                                                                         fact that Defendants



           had filed a
           had filed   lawsuit against
                     a lawsuit against her and
                                       her and that
                                               that a default
                                                      default Judgment
                                                              Judgment had been entered
                                                                       had been entered against
                                                                                        against her.
                                                                                                her.


                                              Defendants'
                        53.
                        53.    As
                               As a result
                                    result of
                                           of Defendants' actions
                                                          actions and
                                                                  and conduct,
                                                                      conduct, Plaintiff
                                                                               Plaintiff has
                                                                                         has suffered
                                                                                             suffered various
                                                                                                      various



           injuries
           injuries and
                    and damages
                        damages in
                                in such
                                   such amounts
                                        amounts as
                                                as shall
                                                   shall be determined
                                                         be determined at
                                                                       at the time of
                                                                          the time    trial.
                                                                                   of trial.



                                                            COUNTIII
                                                            COUNT IH


                                                        (Misrepresentation)
                                                        (Misrepresentation)




                        54.
                        54.    Plaintiff
                               Plaintiff repeats,
                                         repeats, reiterates and
                                                  reiterates     incorporates the
                                                             and incorporates     allegations contained
                                                                              the allegations contained inin paragraphs
                                                                                                             paragraphs

                    "1"         "53"
           numbered
           numbered "1" through
                        through "53" herein
                                     herein with
                                            with the
                                                 the same
                                                     same force
                                                          force and
                                                                and effect
                                                                    effect as
                                                                           as if
                                                                              if the
                                                                                 the same
                                                                                     same were
                                                                                          were set forth
                                                                                               set forth at
                                                                                                         at



           length
           length herein.
                  herein.



                        55.
                        55.    Defendants have
                               Defeñdañts      continuously and
                                          have contimtously and intentionally
                                                                intentionally misrepresented the
                                                                              misrepresêñted the full nature of
                                                                                                 full nature     their
                                                                                                             oftheir



           agency
           agency and/or
                  and/or collection
                         collection efforts,
                                    efforts, omitting
                                             omitting material
                                                      material facts
                                                               facts and
                                                                     and making
                                                                         making numerous
                                                                                numerous false
                                                                                         false representations
                                                                                               representations



           to Plaintiff for
           to Plaintiff     the obvious
                        for the obvious purpose of
                                        purpose of concealing
                                                   concealing from
                                                              from Plaintiff
                                                                   Plaintiff their
                                                                             their intention
                                                                                   intention to obtain aa default
                                                                                             to obtain    defeat



           judgment against
           judgment against her.
                            her.



                        56.
                        56.    Defendants knew
                               Defendants knew or
                                               or should
                                                  should have
                                                         have known that
                                                              known      their misrepresentations
                                                                    that their misrepresentations were
                                                                                                  were false,
                                                                                                       false,




                                                            12 of 18
FILED: ORANGE COUNTY CLERK 03/14/2019 12:32 PM                                                         INDEX NO. EF001975-2019
NYSCEF DOC. NO. 1Case             7:19-cv-03389-KMK Document 1-1 Filed 04/16/19 Page 14 of 19
                                                                                 RECEIVED  NYSCEF: 03/14/2019




          misleading,
          misleading, vexatious,
                      vexatious, willful,
                                 willful, wanton
                                          wanton and
                                                 and malicious
                                                     malicious and
                                                               and that
                                                                   that Plaintiff
                                                                        Plaintiff would be
                                                                                  would be unaware
                                                                                           unaware ofof

          Defendant's
          Defendant's actions
                      actions to
                              to her
                                 her detriment.
                                     detriment.



                      57.
                      57.          Plaintiff
                                   Plaintiff asserts
                                             asserts her claim
                                                     her claim for punitive damages
                                                               for punitive damages for
                                                                                    for willful,
                                                                                        willful, wanton, vexatious
                                                                                                 wanton, vexatious and
                                                                                                                   and



          malicious misrepresentations
          malicious misrepresentsticñs in
                                       in such amounts as
                                          such amounts as will
                                                          will be proven
                                                               be proven atat trial.
                                                                              trial.




                                                               ·coUNTIV
                                                                COUNT IV



                                                               (Defamation)
                                                               (Defamation)
                                                                                            -r



                      58.
                      58.          Plaintiff
                                   Plaintiff repeats,
                                             repeats, reiterates
                                                      reiterates and
                                                                 and incorporates
                                                                     incorporates the
                                                                                  the allegations
                                                                                      allegations contained in
                                                                                                  contained    paragraphs
                                                                                                            in paragraphs


                   "L"         "57"
          nwnbered
          numbered "l" through
                       through "57'' herein
                                     herein with the
                                            with the same
                                                     same force
                                                          force and
                                                                and effect
                                                                    effect as
                                                                           as ifif the
                                                                                   the same were set
                                                                                       same were set forth
                                                                                                     forth at
                                                                                                           at



          length
          length herein.
                 herein.



                       59.
                       59.         Defendants negligently
                                   Defendants negligently and/or
                                                          and/or recklessly and/or
                                                                 recklessly and/or intentionally
                                                                                   intentionally published or
                                                                                                 published or caused
                                                                                                              caused to
                                                                                                                     to



          be published slanted
          be published slanted and
                               and defamatory
                                   defamatory statements about
                                              statements about Plaintiff
                                                               Plaintiff and
                                                                         and Plaintiff's
                                                                             Plaintiff's credit
                                                                                         credit to third-parties
                                                                                                to third-parties ·

          and/or others,
          and/or others, thereby
                         thereby placing her
                                 placing her ability
                                             ability to
                                                     to seek
                                                        seek and
                                                             and find
                                                                 find credit
                                                                      credit in.jeopardy.
                                                                             in jeopardy.



                      · 60.
                        60.   .    The
                                   The actions
                                       actions by Defendants
                                               by Defendants lacked
                                                             lacked any justification or
                                                                    any justification or privilege
                                                                                         privilege and
                                                                                                   and amounted
                                                                                                       amounted to
                                                                                                                to an
                                                                                                                   an



          abuse
          abuse of
                of legitimate
                   legitimate legal
                              legal means toto improperly
                                    means      improperly litigate while
                                                          litigate while knowing
                                                                         knowing that
                                                                                 that the
                                                                                      the Plaintiff
                                                                                          Plaintiff was not
                                                                                                    was not

          cognizant
          cognizant of such
                    of such actions
                            actions being taken
                                    being taken against
                                                against her.
                                                        her.



                      61.
                      61.          As aa direct
                                   As    direct and proximate
                                                and proximate result
                                                              result of the defamation
                                                                     of the defamation by Defendant,
                                                                                       by Defendant, Plaintiff
                                                                                                     Plaintiff has
                                                                                                               has



          suffered
          suffered consequential,
                   consequential, special
                                  special and
                                          and general
                                              general damages
                                                      damages in
                                                              in such
                                                                 such amounts
                                                                      amounts as
                                                                              as shall
                                                                                 shall be proven
                                                                                       be proven at
                                                                                                 at trial
                                                                                                    trial and
                                                                                                          and



          further
          further claims
                  claims for punitive damages
                         for punitive damages for
                                              for wrongful
                                                  wrongful acts.
                                                           acts.




                                                                13 of 18
    FILED: ORANGE COUNTY CLERK 03/14/2019 12:32 PM                                                 INDEX NO. EF001975-2019
    NYSCEF DOC. NO. 1Case      7:19-cv-03389-KMK Document 1-1 Filed 04/16/19 Page 15 of 19
                                                                              RECEIVED  NYSCEF: 03/14/2019




                                                              COUNT
                                                              COUNTVV
!
                                             (Negligent
                                             (Negligent Infliction ofofEmotional
                                                        Inflictiois    Emotional Distress)
                                                                                 Distress)


                         62.
                         62.     Plaintiff
                                 Plaintiff repeats,
                                           repeats, reiterates
                                                    reiterates and
                                                               and incorporates
                                                                   incorporates the
                                                                                the allegations
                                                                                    allegatiom  contained
                                                                                                coñtained in paragraphs
                                                                                                          in paragraphs


                         "1"         "61"
                numbered
                numbered "1" through "61"
                             tlwongh      herein with
                                          herein with the
                                                      the same
                                                          same force
                                                               force and
                                                                     and effect
                                                                         effect as
                                                                                as if
                                                                                   if the
                                                                                      the same
                                                                                          same were
                                                                                               were set forth
                                                                                                    set forth at
                                                                                                              at



                length
                length herein.
                       herein.



                         63.
                         63.     Defendants
                                 Defendants owed
                                            owed Plaintiff
                                                 Plaintiff a duty
                                                             duty to
                                                                  to avoid
                                                                     avoid negligently
                                                                           ñêgligently inflicting
                                                                                       inflicting severe
                                                                                                  severe mental
                                                                                                         mental and
                                                                                                                and



               emotional
               emotional distress
                         distress upon
                                  upon Plaintiff
                                       Plaintiff which
                                                 which continues
                                                       continues currently.
                                                                 currently.



                         64.
                         64.     Defendants
                                 Defendants caused Plaintiffto
                                            caused Plaintiff to suffer
                                                                suffer severe
                                                                       severe mental
                                                                              mental and
                                                                                     and emotional
                                                                                         emotional distress
                                                                                                   distress by placing
                                                                                                            by placing

               her in
               her in a position ofof having
                      a position      having aa default
                                                default judgment entered
                                                        judgment entered against
                                                                         against her.
                                                                                 her.



                         65.
                         65.     As
                                 As a direct
                                      direct and
                                             and proximate result of
                                                 proximate result    the wrongful
                                                                  of the wrongful actions
                                                                                  actions and/or
                                                                                          and/or omissions
                                                                                                 omissiõñs of
                                                                                                           of



               Defendants, Plaintiff
               Defendants, Plaintiff has
                                     has suffered
                                         suffered humiliation, embarrassment,
                                                  humiliation, embarmssmat,   severe
                                                                              severe anxiety,
                                                                                     anxiety, pain         and
                                                                                              pain and mental
                                                                                                       mental



               anguish,
               anguish  all
                        all to
                            to her
                               her damage.
                                   damage.



                         66.
                         66.     As
                                 As a
                                    a direct
                                      direct and proximate result
                                             and proximate result of the intentional
                                                                  of the intentional and/or
                                                                                     and/or negligent
                                                                                            negligent and/or
                                                                                                      and/or reckless
                                                                                                             recldess


               infliction
               infliction of
                          of emotional
                             emotional distress,
                                       distress, Plaintiff
                                                 Plaintiff demands
                                                           demands consequential,
                                                                   consequential, special
                                                                                  special and
                                                                                          and general
                                                                                              general damages
                                                                                                      drundges from
                                                                                                               from



               the
               the Defendants
                   Defendants in
                              in such
                                 such amounts
                                      amounts as shall
                                              as shall be proven
                                                       be proven at
                                                                 at trial.
                                                                    trial.




                                                             COUNT
                                                             COUNT VI
                                                                   VI



                                             (Intentional
                                             (Intentional Infliction of
                                                          Infliction    Emotional Distress)
                                                                     of Emotional Distress)


                         67.
                         67.     Plaintiff repeats,
                                 Plaintiff repeats, reiterates
                                                    reiterates and incorporates the
                                                               and incorporates the allegations
                                                                                    allegations contained in
                                                                                                contained    paragraphs
                                                                                                          in paragraphs


                        "1"         "66"
               numbered
               ñümbered "l" through
                            through "66" herein with
                                         herein with the
                                                     the same
                                                         same force
                                                              force and
                                                                    and effect
                                                                        effect as
                                                                               as if the same
                                                                                  if the      were set
                                                                                         same were     forth at
                                                                                                   set forth at



               length herein.
               length herein.

                         68.
                         68.     Defendants
                                 Defendants had
                                            had a
                                                a duty
                                                  duty to
                                                       to avoid
                                                          avoid intentionally
                                                                intentionally inflicting
                                                                              inflicting severe and
                                                                                         severe and emotional
                                                                                                    emotional distress
                                                                                                              distress




                                                            14 of 18
FILED: ORANGE COUNTY CLERK 03/14/2019 12:32 PM                                                     INDEX NO. EF001975-2019
NYSCEF DOC. NO. 1Case   7:19-cv-03389-KMK Document 1-1 Filed 04/16/19 Page 16 of 19
                                                                       RECEIVED  NYSCEF: 03/14/2019




           upon
           upon Plaintiff.
                Plaintiff.



                  69.
                  69.        Defendants
                             Defendants breached
                                        breached their duties
                                                 their duties to
                                                              to Plaintiff
                                                                 Plaintiff by
                                                                           by causing
                                                                              causing Plaintiff
                                                                                      Plaintiffto to suffer
                                                                                                     suffer extreme
                                                                                                            extreme and
                                                                                                                    and



           egregious
           egregious mental
                     mental and
                            and emotional
                                emotional distress,
                                          distress, by
                                                    by intentionally
                                                       intentionally and/or
                                                                     and/or recklessly,
                                                                            recklessly, willfully,
                                                                                        willfully, and
                                                                                                   and


                                                                          Defendants'
           maliciously
           maliciously misleading
                       misleading her
                                  her regarding
                                      regarding her
                                                her rights
                                                    rights to be aware
                                                           to be aware of
                                                                       of Defendants' proposed
                                                                                      proposed legal
                                                                                               legal actions
                                                                                                     actions



           against
           against her and
                   her and other
                           other wrongful and
                                 wrongful and misleading
                                              misleading acts
                                                         acts with
                                                              with full
                                                                   full lmowledge
                                                                        knowledge of
                                                                                  of the
                                                                                     the extreme
                                                                                         extreme and
                                                                                                 and severe
                                                                                                     severe



           damage
           damage to
                  to her
                     her health
                         health and
                                and wellbeing
                                    wellbeing Defendants
                                              Defendaws  were
                                                         were causing
                                                              causing to
                                                                      to Plaintiff.
                                                                         Plaintiff.



                  70.
                  70.        As aa direct
                             As    direct and
                                          and proximate
                                              proximate result
                                                        result of the intentional
                                                               of the intentional wrongful actions
                                                                                  wrongful actions and conduct
                                                                                                   and conduct



           and/or
           and/or omissions
                  emissions of
                            of Defendants
                               Defendants as
                                          as alleged
                                             alleged above,
                                                     above, Plaintiff'ss health
                                                            Plaintiff    health and
                                                                                and wellbeing
                                                                                    wellbeing were
                                                                                              were damaged,
                                                                                                   damaged,


           thus causing
           thus causing Plaintiff
                        Plaintiff severe
                                  severe pain and
                                         pain and mental
                                                  mental anguish,
                                                         anguish, all toto her
                                                                  all          damage.
                                                                           her damage.



                  71.
                  71.        As
                             As a direct
                                  direct and proximate result
                                         and proximate result of
                                                              of the
                                                                 the intentional,
                                                                     intentional, willful,
                                                                                  willful, wanton
                                                                                           wanton and
                                                                                                  and malicious
                                                                                                      malicious acts
                                                                                                                acts



           and conduct toto and
           and conduct      and against
                                against Plaintiff,
                                        Plaintiff, Defendants
                                                   Defendants caused
                                                              caused Plaintiff
                                                                     Plaintiff harm,
                                                                               harm, including
                                                                                     including the
                                                                                               the infliction
                                                                                                   infliction of
                                                                                                              of



           emotional
           emotional distress
                     distress and
                              and pain,
                                  pain, mental
                                        mental anguish
                                               anguish and
                                                       and anxiety,
                                                           anxiety, and
                                                                    and Plaintiff
                                                                        Plaintiff demands
                                                                                  demands consequential,
                                                                                          consequential,


           special,
           special, general and
                    general and punitive
                                punitive damages
                                         damages in
                                                 in such
                                                    such amounts
                                                         amounts as will
                                                                 as will be proven
                                                                         be proven at
                                                                                   at trial.
                                                                                      trial.




                                                          COUNTVIl
                                                          COUNT VH__


                                                        (Tort
                                                        (Tort of
                                                              of Outrage)
                                                                 Outrage)




                  72.
                  72.        Plaintiff
                             Plaintiff repeats,
                                       repeats, reiterates
                                                reiterates and
                                                           and incorporates
                                                               incorporates the allegations
                                                                            the allegations contained
                                                                                            contained in paragraphs
                                                                                                      in paragraphs


                    "l"         "71"
           numbered
           numbered "1" through
                        through "71" herein
                                     herein with
                                            with the
                                                 the same
                                                     same force
                                                          force and
                                                                and effect
                                                                    effect as
                                                                           as if
                                                                              if the
                                                                                 the same
                                                                                     same were
                                                                                          were set forth
                                                                                               set forth at
                                                                                                         at


           length
           length herein.
                  herein.



                  73.
                  73.        Being
                             Being that Plaintiff
                                   that Plaintiff is a person
                                                  is   person and
                                                              and a consumer
                                                                    consumer who
                                                                             who is
                                                                                 is entitled
                                                                                    entitled to good
                                                                                             to good faith
                                                                                                     faith and
                                                                                                           and fair
                                                                                                               fair



           dealing,
           deanng   and
                    and who
                        who due to
                            due to the malicious, willful
                                   the malicious, willful and
                                                          and wanton
                                                              wanton acts
                                                                     acts and
                                                                          and conduct
                                                                              conduct of
                                                                                      of Defendants,
                                                                                         Defendants, which
                                                                                                     which



           was extreme
           was extreme and
                       and outrâgcuüs,
                           outrageous, Plaintiff
                                       Plaintiff was caused toto suffer
                                                 was caused      suffer severe
                                                                        severe emotional
                                                                               emotional dist
                                                                                         distress,
                                                                                              ess, mental
                                                                                                   mental anguish
                                                                                                          anguish




                                                          15 of 18
FILED: ORANGE COUNTY CLERK 03/14/2019 12:32 PM                                                        INDEX NO. EF001975-2019
NYSCEF DOC. NO. 1Case            7:19-cv-03389-KMK Document 1-1 Filed 04/16/19 Page 17 of 19
                                                                                RECEIVED  NYSCEF: 03/14/2019




                                      Defendants'
           and
           and anxiety
               anxiety as
                       as a result
                            result of
                                   of Defendants' wrongfully
                                                  wrongfully and falsely
                                                             and falsely deceiving her
                                                                         deceiving her into
                                                                                       into defaulting and
                                                                                            defaulting and



           manufacturing
           mañüfacturing false
                         false records
                               records to represent that
                                       to represent      she was
                                                    that she     served process
                                                             was served process and wrongfully placing
                                                                                and wrongfully placing her
                                                                                                       her



           credit.
           credit  rating and
                   rating and personal
                              personal capacity
                                       capacity in  jeopardy, Plaintiff
                                                injeopardy,   Plaintiff is
                                                                        is entitled
                                                                           entitled to
                                                                                    to recover
                                                                                       recover her
                                                                                               her damages
                                                                                                   damages from
                                                                                                           from the
                                                                                                                the



           Defendants.
           Defendants.



                        74.
                        74.       As
                                  As a direct
                                       di ect and proximate result
                                              and proximate result of the intentional
                                                                   of the intentional and/or
                                                                                      and/or negligent
                                                                                             negligent and/or
                                                                                                       and/or reek.less
                                                                                                              reckless



           infliction
           infliction of
                      of emotional
                         emotional distress,
                                   distress, Plaintiff
                                             Plaintiff demands
                                                       demands special,
                                                               special, general
                                                                        general and punitive
                                                                                and punitive damages inin such
                                                                                             damages      such

           amounts
           amounts as
                   as shall
                      shall    proven atat trial.
                            be proven
                            be             trial.




                                                              COUNT
                                                              COUNT VIII
                                                                    VIH


                                                           (Unconscionahility)
                                                           (Unconscionability)




                        775.5.    Plaintiff
                                  Plaintiff repeats,
                                            repeats, reiterates
                                                     reiterates and incorporates
                                                                and incorporates the allegations contained
                                                                                 the allegations contained in paragraphs
                                                                                                           in paragraphs


                    "1"         74"
           numbered
           numbered "I" ~hrough
                        through 74" herein with
                                    herein with the
                                                the same
                                                    same force
                                                         force and
                                                               and effect
                                                                   effect as
                                                                          as if the same
                                                                             if the      were set
                                                                                    same were     forth at
                                                                                              set forth at



           length
           length herein.
                  herein.



                        76.
                        76.       Defendants
                                  Defendants have
                                             have engaged
                                                  engaged in
                                                          in unconscionable
                                                             unconscionable behavior and
                                                                            behavior and acts
                                                                                         acts to the detriment
                                                                                              to the detriment of
                                                                                                               of



           Plaintiff, including but
                                but not lim‰rl
                                    not limited to
                                                to failing to properly serve
                                                           to properly serve process upon
                                                                             process upon Plaintiff
                                                                                          Plaintiff inin a timely
           Plaintiff, including                    failing                                                 timely


           manner and
           maññer and apprise
                      apprise her of
                              her    their intentions
                                  of their intentions to
                                                      to file
                                                         file a lawsuit
                                                                lawsuit against
                                                                        against her and making
                                                                                her and making false
                                                                                               false and
                                                                                                     and



           misleading representations
           misleadiñg representations regarding
                                      regarding Plaintiff's knowledge of
                                                Plaintiff's knowledge of Defendant's
                                                                         Defendant's intentions
                                                                                     intentions. .

                    . 77.
                      77.         As
                                  As a direct
                                       direct and proximate result
                                              and proximate result of
                                                                   of the
                                                                      the intentional
                                                                          intentional and/or
                                                                                      and/or negligent
                                                                                             negligent and/or
                                                                                                       and/or reckless
                                                                                                              reckless



           infliction
           infliction of
                      of emotional
                         emotional distress,
                                   distress, Plaintiff demands
                                             Plaintiff demands special, general
                                                               special, general and punitive damages
                                                                                and punitive dereges from
                                                                                                     from



           Defendants
           Defendants in such amounts
                      in such amounts as
                                      as shall
                                         shall be proven
                                               be proven at trial.
                                                         at trial.


                                                 Defendants'
                        78.
                        78.       As
                                  As a result of
                                     aresult  of Defendants' violations
                                                             violations of the
                                                                        of the FDCP
                                                                               FDCPA, A, Plaintiff
                                                                                         Plaintiffhas has been
                                                                                                          been damaged
                                                                                                               damaged and
                                                                                                                       and

           is entitled to
           is entitled    damages in
                       to damages in accordance
                                     accordance with the
                                                with the FDCP
                                                         FDCPA. A.




                                                              16 of 18
FILED: ORANGE COUNTY CLERK 03/14/2019 12:32 PM                                                     INDEX NO. EF001975-2019
NYSCEF DOC. NO. 1Case   7:19-cv-03389-KMK Document 1-1 Filed 04/16/19 Page 18 of 19
                                                                       RECEIVED  NYSCEF: 03/14/2019




                    PRAYER FOR
                    PRAYER FOR RELIEF
                               RELIEF


                    WHEREFORE,
                    WHEREFORE, Plaintiff
                               Plaintiff demands
                                         demands judgment from
                                                 judgment from the
                                                               the Defendants
                                                                   Defendants as follows:
                                                                              as follows:

                           A.
                          A.      For actual
                                  For actual damages
                                             damages provided and
                                                     provided     pursuant toto 15
                                                              and pursuant         USC §1692k
                                                                                15 USC §1692k (a)
                                                                                              (a) (1)
                                                                                                  (1) in
                                                                                                      in the
                                                                                                         the
           amount
           amount of
                  of $100,000.00;
                     $100,000.00;


                          B.
                          B.         For
                                     For statutory
                                         statutory damages
                                                   damages provided and
                                                           provided     pursuant to
                                                                    and pursuant to 15 USC §
                                                                                    15 USC   l 692(2)(A);
                                                                                           §1692(2)(A);


                          C.
                          C.         For statutory damages
                                     For statutory damages provided and
                                                           provided     pursuant toto 15
                                                                    and pursuant      15 USC§1692k(2)(8);
                                                                                         USC§1692k(2)(B);


                                       attorneys'
                          D.
                          D.      For
                                  For attorneys' fees  fees and
                                                            and costs provided and
                                                                costs provided     pursuant
                                                                               and pursuant
                          to
                          to 15USC§l692(a)
                             15USC§1692(a)        (3);
                                                  (3);


                          E.
                          E.         A declaration
                                     A declaration that the
                                                   that the Defendant's
                                                            Defendant's practices violated
                                                                        practices violated the
                                                                                           the FDCPA;
                                                                                               FDCPA;


                          F.
                          F.         For
                                     For any
                                         any such
                                             such other
                                                  other and further relief,
                                                        and further relief, as
                                                                            as well
                                                                               well as further
                                                                                    as further costs, expenses
                                                                                               costs, expenses and
                                                                                                               and



           disbursements
           disbursements of
                         of this action, as
                            this action, as this
                                            this Court
                                                 Court may      just and
                                                           deem just
                                                       may deem          proper.
                                                                     and proper.



           Dated:
           Dated:         New York,
                          New York, New York
                                    New York

                          November 15,
                          November 15, 2018
                                       2018



                                                    Respectfully
                                                    Respectfully submitted,
                                                                 submitted,




                                                    By:iZ-()0
                                                    By:

                                                    Edward B.
                                                    Edward      B. Geller,
                                                                   Geller,  Esq.
                                                                            Esq.

                                                    Edward
                                                    Edward      B. Geller,
                                                                B. Geller,  Esq.,
                                                                            Esq., P.C., Of
                                                                                  P.C.,  Of Counsel
                                                                                            Counsel to_
                                                                                                    to
                                                    M. HARVEY
                                                    M.   HARVEY REPHEN  REPHEN &   & ASSOCIATES,
                                                                                       ASSOCIATES, P.C.P.C.
                                                    15
                                                    15 Landing
                                                        Landing     \Vay
                                                                    Way
                                                    Bronx,
                                                    Bronx,    New
                                                              New    York
                                                                     York   10464
                                                                            10464

                                                    Phone:(914)473-6783
                                                    Phone:    (914)473-6783



                                                    Attorney for
                                                    Attorney for the Plaint~ffLIBA
                                                                 the Plaintiff LIBA STESSEL
                                                                                    STESSEL




                                                          17 of 18
FILED: ORANGE COUNTY CLERK 03/14/2019 12:32 PM                                                                                    INDEX NO. EF001975-2019
NYSCEF DOC. NO. 1Case     7:19-cv-03389-KMK Document 1-1 Filed 04/16/19 Page 19 of 19
                                                                         RECEIVED  NYSCEF: 03/14/2019



          ,.
     :;


                                                                          AFFIRMATION
                                                                          AFFIRMATION                                                                  .




               I,I, Uba ~tenet, under
                    Uba Steflel, under the
                                       the penalty
                                           penalty of perjury, deposes
                                                   öf perjury, deposes ~nd
                                                                       and say.;
                                                                           say:




                         lam th.ee Plaimiffin
                         lamth.    Plaintiff in the
                                                the a.hov~.entitled
                                                    above  entitled action.
                                                                    action. fI have
                                                                               have re·arJ
                                                                                    read   t.h~foregoing
                                                                                           the
                                                                                .              foregoing .
               :Complaint
                C.Omplalnt ·and
                           and  know
                                ktiaw th~.contents. thereof
                                      the.contents  thereof. .."Th~
                                                                The ~a.me
                                                                    same  are true.to
                                                                          are true.to ffi't
                                                                                      my .knowledge,
                                                                                            Jqiowl.eqge-,.
                                         .                                                         .
               .exc~pt
                excapt -as
                       es    to- mq't,te:rs ther~it1 s.ta.t~d to:-b~ allee,~d. on_ info~m.atlom .ancf be-li.e.f" F1nd f;lS:
                             tøindters             thereirt     stated        to    he   aHeged
                                                                                          .•
                                                                                                       on   information   antf    belief   innd   as


               tttth.ose
               tothose   ma,ttets
                         matters
                              .      believe,
                                  II believe
                                       .      :thij-  to. . -b,
                                              them nl to    be~ true.
                                                                trn:e,
                                                                                                               •
                                                                                    4~
                                                                                    I          •




                                                                                         liba
                                                                                         Liba Stessel
                                                                                              Stessel




                                                                                   _ _ ___.__________JP_ri.  ntedl
                                                                                                      IPri.nted
                                                                                                                             .. ..,....


                                                                                          Pla. intiff
                                                                                          Plaintiff




               .Afflrm~d
               A#trmed   befor~
                         betwe  me thl~ J
                                me this                       l-i day·of j\t,/c-J~
                                                                 day     of     P
                                                                               f\                       2Dl,
                                                                                                        201




               s~                              -,ra&,~

               Notary
               Notary Public
                      Public




                             ssoLOM          TOP
                                    *
                      Notsy PC
                            No 01706 58t342




                                         SHOLOM TON

                              Notary Pub
                                     No. 01706t48642
                                 Qugmad lo,0mnge chub.ty
                              Comansdon        W®    ' 2,       0


                                                                              18 of 18
